Citation Nr: 1420267	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-36 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert R. Watkins, General Attorney


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran appeared at a hearing before the below-signed Acting Veterans Law Judge (AVLJ) at the RO in July 2010.  In January 2011 the Board dismissed the Veteran's appeal due to his death.  In September 2011, the RO granted the Appellant's request to substitute as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A (West 2002 & Supp. 2013).

In December 2013, the Board referred the case to the Veterans Health Administration (VHA) for an advisory medical opinion.


FINDING OF FACT

The competent and credible evidence of record does not show that the Veteran's left ear hearing loss is a result of noise exposure or any other event or injury incurred or aggravated during his active service.



CONCLUSION OF LAW

The requirements for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

In June 2008, prior to the November 2008 rating decision, the RO provided the 
Veteran with notice of the information or evidence needed to substantiate each of the elements of a claim for service connection.  Accordingly, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA also has assisted the Veteran in accordance with 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c).  The evidence of record includes service treatment records and VA outpatient records.  In September 2008, the Veteran appeared for a VA examination to assess his left ear hearing loss.  This examination included all necessary testing, audiological examination of the Veteran, and review of his claims file.  The examiner provided a thorough opinion with accompanying rationale on the question of whether left ear hearing loss was caused or aggravated by service.  It is unclear, however, whether the examiner converted the Veteran's 1957 separation examination audiometric readings from units set forth by the American Standards Association (ASA) (which apply to all audiometric results prior to November 1967) to those set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI), as is required to facilitate data comparison for VA purposes.  Therefore, the Board finds that the VA examination is inadequate in regard to the discussion of the Veteran's separation examination audiometric readings.
In order to address this insufficiency, in December 2013, the Board requested an advisory medical opinion from a VHA specialist.  In January 2014, the Board received a VHA opinion that is adequate for rating purposes, as the specialist reviewed the Veteran's claims file and provided a thorough response with rationale to the question posed by the Board. 

Although the claims file reflects that the Veteran received Social Security Administration (SSA) benefits, no SSA records are associated with the claims file.  However, the Appellant is not prejudiced by their absence, as the record reflects that the Veteran's SSA award was based upon an unrelated musculoskeletal disability.  See, e.g., March 1996 VA examination report at 1; February 1996 VA Form 21-4192; and May 1998 SSA notification letter.  Therefore, as SSA records are not relevant to the issue on appeal, they need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

In July 2010, the Veteran testified at a Board hearing.  Neither the Appellant nor his representative has identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned AVLJ identified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied the duties an AVLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

II. Service Connection for Left Ear Hearing Loss

The Appellant asserts that the  Veteran's left ear hearing loss is due to noise exposure coincident with his duties as an assistant gunner during active service.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  For purposes of applying VA law, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000, Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000, Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In this case, it is undisputed that the Veteran had left ear hearing loss as defined under 38 C.F.R. § 3.385, as evidenced by the auditory threshold findings in the September 2008 VA examination report.  The first element of service connection is therefore satisfied. 

Concerning element (2), in-service incurrence of disease or injury, the Board will separately discuss disease and injury. 

With respect to in-service disease, there is no indication of hearing loss in the Veteran's service treatment records.  Instead, left ear hearing loss as defined under 38 C.F.R. § 3.385 is not demonstrated until 2008, over 50 years after service and well beyond the period for presumptive service connection for sensorineural hearing loss.  See 38 C.F.R. §§ 3.307, 3.309.  

As for in-service injury, Veteran reported regular, sustained in-service noise exposure as a result of his duties as an assistant gunner on an 81-millimeter mortar.  See Board Hearing Tr. at 3.  The Board finds that the Veteran's statements of exposure to significant in-service acoustic trauma to be highly credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a). Accordingly, the second element of service connection is also satisfied.

With respect to crucial final element, medical nexus, the record contains the report of the January 2014 VHA expert, who reviewed the Veteran's claims folder and opined that his left ear hearing loss was not the result of acoustic trauma sustained in service.  In support of her opinion, the examiner referenced the Veteran's clinically normal hearing at the time of his September 1957 separation examination (converted to ISO/ANSI thresholds), as well as substantial post-service noise exposure.  She also buttressed her conclusion by highlighting a study from the Institute of Medicine, which found no scientific basis for delayed onset noise-induced hearing loss. 

There is no competent medical evidence to the contrary.  In this regard, although the Veteran asserted a belief that his hearing loss was due to noise exposure in service, the etiology of hearing loss is a medical question regarding an internal physical process that neither the Veteran nor the Appellant, as laypersons, are competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Additionally, while the Veteran was competent to discuss his symptoms of decreased hearing as he observed them over the years, the Board finds that any assertion from the Veteran of record of a continuity of hearing loss symptomatology since service is not credible, as it is contradicted by the medical evidence of record demonstrating a lack of hearing problems for decades following service as described above. 

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for left ear hearing loss.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


